Title: From Thomas Jefferson to George Jefferson, 18 March 1807
From: Jefferson, Thomas
To: Jefferson, George


                        
                            Dear Sir
                            
                            Washington Mar. 18. 07.
                        
                        Yours of the 12th. is recieved, and the arrangement for my supply of hams will, I dare say, answer. I
                            yesterday sent to Alexandria 25. packages for Monticello, which as they contain stores for use there, I should wish to
                            have sent by the first safe boats to Milton, consigned to mr Higginbotham, as I wish my things always to be, because it
                            will authorise the carrier to look to him alone for paiment, enables him to settle with them properly, & relieves me
                            from their impositions.
                        I hope my tobacco will be down in time to enable you to raise out of it 1000. D. for mr L. W. Tazewell by the
                            15th. of April, which I have promised him I would desire you to do. it is in part of mr Wayles’s debt to Cary &
                            co. I wish this urgent demand may not compel a disadvantageous sale.
                        I should have left this on the 9th. but for mr Randolph’s illness. he has now been 12. days without fever,
                            but from the quantity of blood taken from him, he recovers his strength very slowly. he thinks he shall be able to
                            undertake his journey by the 23d. but I doubt it. Accept my affectionate salutations
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. with my 25. packages there went an additional one for W. A. Burwell.
                        
                    